PER CURIAM.
We affirm appellant’s sentences on the robbery charges. We reject all of appellant’s constitutional challenges to the Prison Releasee Reoffender Act, section 775.082(8), Florida Statutes (1997). See Rollinson v. State, 743 So.2d 585 (Fla. 4th DCA 1999); Scott v. State, 721 So.2d 1245 (Fla. 4th DCA 1998); Plain v. State, 720 So.2d 585 (Fla. 4th DCA 1998), rev. denied, 727 So.2d 909 (Fla.1999); Jesus v. State, 565 So.2d 1361, 1365 (Fla. 4th DCA 1990).
We reverse appellant’s sentence of five years in prison on the charge of felony petit theft. As the state concedes, felony petit theft is not one of the enumerated offenses in section 775.082(8)(a)l.
Affirmed in part, reversed in part, and remanded for resentencing.
STONE, POLEN and GROSS, JJ., concur.